Citation Nr: 1723901	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include as secondary to water purification tablets.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1988 to January 1996, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.

In June 2016, the Board remanded the Veteran's service connection claim for a digestive disorder for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's digestive disorder is due to or the result of his active service.


CONCLUSION OF LAW

The criteria for service connection for a digestive disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran objected to the type of examination provided, a VA examination for a digestive disorder versus a Gulf War Examination, the record shows that the Veteran was afforded a Gulf War Examination in January 2015.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed a service connection claim for a digestive disorder in February 2011, which was denied by an August 2011 rating decision.  The Veteran asserts that his digestive disorder was due to drinking water in Southwest Asia, which he believes resulted in his development of heartburn.

The Veteran's STRs do not show that he had digestive complaints, symptoms, treatment, or diagnoses during his active service.  He separated in January 1996.

In 2010, an EGD, which showed Barrett's esophagitis, hiatal hernia, and gastroesophageal reflux disease (GERD).

In April 2011, the Veteran was afforded a VA examination.  The Veteran reported having experienced heartburn in service that was treated with antacids.  After reviewing the Veteran's claims file, the examiner found insufficient evidence to suggest the Veteran's GERD was due to his active service.  While the examiner noted that GERD was at least as likely as not secondary to a hiatal hernia, Barrett's esophagitis was at least as likely as not secondary to GERD, and the conditions were all associated, there was no evidence that indicated there was a clear onset during his active service as these conditions were not diagnosed until several years after his separation from service.

In January 2015, the Veteran was afforded a VA Gulf War Examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner reported that there was no medical evidence showed that the Veteran's digestive disorder was due to his service in Southwest Asia.

At the April 2016 hearing, the Veteran testified that while he was stationed in Southwest Asia, he drank water from anywhere every day.  He testified that he had heartburn and that a doctor said it was related to service.

In October 2016, a VA examiner reviewed the Veteran's claims file.  The examiner reported that the Veteran did not have a digestive disorder prior to the 2010 EGD, which diagnosed Barrett esophagitis, hiatal hernia, and GERD.  The examiner reported that the Veteran did not have symptoms during his active service that would be considered likely due to his digestive disorder.  The examiner reported that credible medical literature showed no causation between water purification tablets and Barrett's esophagitis, hiatal hernia, or GERD.  The examiner reported there was no plausible, credible medical basis for speculation in light of obvious, known, and well-recognized/well-documented objective findings.  The examiner reported that the Veteran had no symptoms of Barrett's esophagitis, hiatal hernia, and GERD during his active service.

The Veteran has not submitted any medical evidence supporting his contention that his digestive disorder is due to or the result of his active service or due to water purification tablets use.  VA obtained medical opinions in an effort to support the Veteran in establishing his claim.  

After weighing all the evidence, the Board finds the greatest probative value in the VA examiners' findings.  The April 2011 VA examiner reported that there was insufficient evidence to suggest the Veteran's digestive disorder was due to his active service.  The January 2015 VA examiner found no medical evidence showing that the Veteran's digestive disorder was due to his service in Southwest Asia.  Finally, the October 2016 VA examiner reported that the Veteran did not have symptoms of a digestive disorder during his active service and that water purification tablets did not cause Barrett's esophagitis, hiatal hernia, or GERD.  As such, the findings of the VA examiners are given the greatest probative value.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's digestive disorder was not due to his active service in Southwest Asia or due to water purification tablet use.

Consideration has been given to the Veteran's personal assertion that his digestive disorder was due to his actives service, to include water purification tablet use.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a digestive disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer).  A digestive disorder is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include CT scans, EGDs, and physical examinations are needed to properly assess and diagnose a digestive disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a digestive disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of a digestive disorder.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating digestive disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.  

Nevertheless, the Veteran is still considered competent to describe symptomatology he personally experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Because the Veteran did not have the medical training to opine as to whether his in-service complaints led to his current gastrointestinal disabilities, the Board obtained a medical opinion of record.  To this end, the examiner specifically considered the Veteran's testimony (such as his being given Tums on one occasion in service to address heartburn).  However, the examiner explained that the Veteran did not have a diagnosis of hiatal hernia, GERD and Barrett's esophagus during service and he also did not have symptoms that would be considered likely due to these aforementioned conditions. The examiner explained that the symptoms the Veteran  described in 2010 (and not before) re classic and pathognomic of these conditions.   
 
As such, while the Veteran's symptoms were considered, they were not found to support the conclusion that his gastrointestinal condition either began during or was otherwise caused by his military service.

As such, the criteria for service connection for a digestive disorder have not been met, and the Veteran's claim is denied.

ORDER

Service connection for a digestive disorder is denied.


REMAND

In the June 2016 remand, the Board noted that the Veteran believed his hypertension was the result of either his military service, or his service connected PTSD.  Unfortunately, the examiner was not directly asked to address the secondary contention, and as such the question was not asked.  Accordingly, the RO should forward the claims file to the examiner who evaluated the Veteran in October 2016 for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the October 2016 VA examiner for an addendum opinion.  If the examiner who drafted the October 2016 opinion is unavailable, the opinion should be rendered by another medical professional.  If an opinion cannot be provided without an examination, one should be provided. 

The examiner should answer the following questions: 

a) Is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's hypertension was caused by a service-connected disability.  Why or why not?

b)  Is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's hypertension was aggravated by a service-connected disability.  Why or why not?  If aggravation is found, the examiner should attempt to identify a baseline level for the disability prior to the aggravation occurring. 

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


